DOMENGEAUX, Judge
(concurring in part, and dissenting in part).
I agree that there is no manifest error in the trial court’s conclusion as to the fair market value of the property in question. I also agree that the transactiQn in question is lesionary, which would be the case even if defendant merely acquired a one-half interest in the property.
I disagree, however, in the affirmation, but conclude that this case should be remanded instead.
In brief before this Court, counsel for appellant states that the amount his client would have to refund would be for the whole of the property purchased whereas the record indicates that he acquired only an undivided one-half interest in said property for the reason that Celia Burns Jow-ers only owned an undivided one-half interest in said property on the date she sold the land involved in this suit to defendant.
The defendant filed an exception of non-joinder of indispensable parties in the trial court. The trial judge stated in the record that he handled (as attorney prior to ascending the bench) 'the tutorship and also the succession proceedings in the Succession of Jack Jowers, and that Celia Burns Jowers only acquired one-half interest in the succession as surviving widow in community, and the children acquired the other half interest. There is also a certified copy of the Succession of Jack Jowers in the record. The real estate is not included, but that is apparently an error in copying for the reason that Item 2 described the personal property, but there was no Item I shown in the judgment.
It would be unpropitious to subject defendant to a separate suit by the heirs, or to have him file further proceedings to determine his rights. If all the parties are before the Court, the matter can be adjudicated in the instant suit.
I am of the opinion that the heirs of Celia Burns Jowers are indispensable parties to this litigation.
*163Under the authority vested in us by LSA C.C.P. Article 2164, we should remand the case in order to permit the impleading of any indispensable party or parties, with right being reserved to all litigants to file appropriate pleadings and to introduce evidence material and relevant thereto.